Citation Nr: 0602182	
Decision Date: 01/26/06    Archive Date: 01/31/06

DOCKET NO.  03-11 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial rating in excess of 10 percent 
disabling for allergic rhinitis. 


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from January 1952 to 
September 1975.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of November 2001 from the Regional 
Office (RO) of the Department of Veterans Affairs (VA), in 
Nashville, Tennessee, which granted service connection for 
allergic rhinitis and assigned an initial noncompensable 
evaluation.  

The U.S. States Court of Appeals for Veterans Claims (Court) 
has held that unlike in claims for increased ratings, "staged 
ratings" or separate ratings for separate periods of time may 
be assigned based on the facts found following the initial 
grant of service connection. Fenderson v. West, 12 Vet. App. 
119 (1999).  In this case, the RO granted service connection 
for allergic rhinitis granting a noncompensable rating for 
the disability in a rating decision dated in November 2001.  
The veteran appealed the rating assigned.  Thereafter, the RO 
in a March 2005 rating decision granted a 10 percent rating, 
effective the initial date of entitlement.  Hence, the Board 
will consider the proper evaluation to be assigned for the 
veteran's service-connected allergic rhinitis of a nasal 
fracture from the time period beginning with the grant of 
original service connection, pursuant to the Court's holding 
in Fenderson, supra.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.

2.  The competent and probative evidence of record reflects 
symptoms shown on the most recent VA examination to primarily 
include congestion and obstruction of his nasal cavity, 
causing sleep problems.


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for allergic rhinitis have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.7, 4.14, 20, 4.97, Diagnostic Codes 6514, 
6522 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for allergic rhinitis was first 
received in January 2000.  After adjudicating the veteran's 
claim in November 2001, the RO provided initial notice of the 
provisions of the VCAA as it applies to this claim, in a 
February 2003 letter.  In this letter, the veteran was told 
of the requirements to establish an increased rating, of the 
reasons for the denial of his claim, of his and VA's 
respective duties, and he was asked to provide information in 
his possession relevant to the claim.  Another VCAA letter 
was issued in June 2005.  The duty to assist letters and the 
supplemental statements of the cases issued in October 2003, 
March 2005 and June 2005 specifically notified the veteran 
that VA would obtain all relevant evidence in the custody of 
a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records 
from his private physician regarding treatment, or to provide 
a properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports.  The most recent VA 
examination of January 2004 included an examination of the 
veteran and review of records and is adequate for rating 
purposes.  

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  As previously indicated, an appeal from the initial 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Fenderson, supra.  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).

In this case, the veteran filed his claim for service 
connection for allergic rhinitis in January 2000.  In 
November 2001, the RO granted service connection for allergic 
rhinitis and assigned an initial noncompensable rating.  The 
veteran appealed this, and while the appeal was pending, the 
RO in a March 2005 rating decision granted a 10 percent 
rating effective to the date of initial entitlement.  

Among the evidence in support of his claim are VA records 
from 1996 to 2000.  These records mostly reflect treatment 
for other medical problems, but do include some mention of 
allergic rhinitis.  Included in these records is a March 1998 
record which revealed that he took Actifed for chronic sinus 
problems.  A February 2000 VA treatment record reflects that 
he was prescribed a vaconase nasal inhaler to treat allergic 
rhinitis.  He was noted to have a long history of allergies.  
He had allergy shots in the past and was allergic to a lot of 
different allergens.  

VA records from 2000 to 2001 mostly reflect treatment for 
other medical problems, but do include some mention of 
allergic rhinitis.  Among these records is a June 2001 record 
which recorded complaints related to a cough that started out 
as fatigue a few days earlier, which was associated with 
drainage and dark unpleasant tasting sputum.  Examination of 
the nasal mucosa was normal and the lungs were clear.  He was 
assessed with upper respiratory infection (URI).  

The report of a July 2001 VA ear nose and throat (ENT) 
examination noted a 30 year history of allergic rhinitis.  
His current symptoms included nasal congestion, sneezing 
episodes, and conjunctivitis.  He reported that this had been 
present for 30 years.  He initially had chronic sinusitis as 
well, but has not had any episodes of sinusitis for the past 
five years.  He did have approximately 50 percent decreased 
breathing through each nostril.  He has had no recent 
purulent discharge, and no dyspnea on exertion.  He has had 
no surgery for this in the past.  He was currently taking 
over the counter cold tablets and nasal steroid sprays.  His 
allergy attacks were all year, likely to dust and mold 
allergies, however they were worse in the spring and fall 
times, especially with allergy season.  He visited his doctor 
approximately three times per year and was currently now 
working and missed no work or other duties because of this 
problem.  On examination of the nasal cavity revealed pale, 
blue, swollen and boggy inferior and middle turbinates, as 
well as septal mucosa.  There were no polyps and no nasal 
discharge.  He did have nasal tip ptosis and some external 
valve collapse causing nasal congestion as well.  The 
impression was allergic rhinitis causing nasal congestion and 
allergic attacks of sneezing and rhinorrhea and nasal 
congestion.  Further workup could include allergy testing as 
well as more aggressive treatment with non sedative histamine 
and nasal steroids.  He was not a surgical candidate for any 
of his problems. 

Medication records from September 2001 reflect that he took 
Beclomethasone nasal spray, guaifenesin for a cough, and 
sodium chloride nasal spray.  A July 2002 active medication 
list revealed that among his active medications mostly for 
other conditions, he was prescribed flunisolide nasal spray.  
A December 2002 follow up for various medical complaints 
included those of multiple allergies.  The treating physician 
indicated that he had put in a consult in February 2002 to 
the VA, but no response was made.  The veteran indicated that 
he would go to a private allergist.  

Private treatment records from 2003 reflect treatment for 
nasal complaints.  In March 2003, he was seen for 
longstanding complaints of rhinitis.  He was noted to have 
had problems since 1965 with sneezing, runny nose (especially 
in the morning), postnasal drainage, nasal blockage, 
eustachian tube dysfunction (right ear with throbbing 
sensation at times) and frontal headache.  In addition he had 
shortness of breath at times.  His problems were perennial, 
but worse in the winter.  Exposure to mowed grass and cats 
were suspected triggers for him.  He was noted to have been 
treated in 1977 and took allergy shots previously.  His 
medications included Atenolol, Lisinopril, Terazosin, Dextral 
LA, over the counter antihistamines or Allegra as needed 
(p.r.n.).  Physical examination in pertinent part revealed 
his nasal tissues to be mildly swollen, with no discharge 
seen and a clear throat.  Skin testing was nonreactive.  The 
impression was rule out chronic non allergic rhinitis.  The 
plan was a short course of Prednisone, and Flonase and 
Clarinex p.r.n.  

A March 2003 Water's View of the veteran's sinuses revealed 
findings of the frontal and maxillary sinuses well 
visualized.  The sinuses appeared well aerated.  No distinct 
mucosal thickening or air fluid level was visible.  The 
impression was normal Water's View.  

An April 2003 private follow up record revealed the veteran 
to come in stating that the Prednisone helped him the first 
week, but then his symptoms returned.  Overall, his nasal 
congestion was better at night, but he still had postnasal 
drainage and retro-orbital pressure.  Physical examination 
revealed mildly swollen turbinates, with throat and lungs 
clear.  The examiner was unclear if the veteran had anything 
other than non allergic rhinitis.  The doctor asked him to 
take another short course of Prednisone, use Flonase and a 
trial of Astelin, 2 puffs and to return in one month.  

VA records from 2003 include a June 2003 follow up for 
various complaints, including multiple allergies.  He was 
noted to have been sent for allergy testing and indicated 
that the results showed no allergies.  He did have testing in 
1997, had multiple allergies and received injections but did 
not finish the course.  He was noted to have been treated 
with multiple medications, firstly a Prednisone taper, 
Flonase nasal spray and Clarinex.  Finally, he was given 
another allergy spray Azelastine and lastly Singulair 
tablets.  He also had a computed tomography (CT) done of the 
sinuses which was negative.  He was noted to have been 
referred to an ENT specialist, and the veteran indicated that 
he would probably go ahead and do that.  Examination of the 
head, ears, nose and throat showed no significant findings.  
Among the diagnoses in June 2003 was history of non allergic 
rhinitis according to local allergy workup.  

The report of an August 2003 VA examination included reviews 
of medical records on the computer as well as some records 
the veteran brought along from the military.  He was here for 
the evaluation of allergic rhinitis and symptoms of his nose.  
He had a long history of such problems.  He noted that he has 
had difficulties with dust, hay and grass for quite some 
time, ever since he was in the military.  This was to such a 
degree of difficulty that he was tested in the military, with 
positive results.  He received allergy desensitization shots 
in the service.  He continued to have an allergic response 
after service.  He continued to receive allergy 
desensitization shots post-service.  He noted that he has had 
multiple experiences in which he was surrounded by dust and 
other allergens, which have triggered symptoms of runny nose, 
choking, sneezing, burning eyes, and swelling around his 
nasal region.  The swelling around his nose was so bad he 
could not wear his glasses, because they were too tight and 
his nose was too tender.  Currently he got most symptoms when 
he was mowing the yard and around hay and straw exposure.  He 
noted that his symptoms were worse in the fall, winter and 
spring.  These attacks were for approximately every day 
during this time.  During the summer, his symptoms were a 
little bit better.  In addition, he also noted that he had 
decreased ability of breath through his nose, especially at 
night.  He had recurrent obstruction of his nose depending on 
which was his depended side while sleeping.  He had 
previously received septoplasty in the past, while he was 
little.  He also had a history of sporadic acute sinusitis, 
which may be likely due to the swelling and congestion of his 
nasal cavity.  This congestion could compromise the drainage 
passageway to his sinuses and cause problems with sinusitis.  
He has not been under any in the most recent past, as his 
allergies have been under somewhat reasonable control.  He 
continued to take Flonase and Allegra currently as prescribed 
to him by his private physician.  

Regarding areas affected by symptoms, the veteran has 
significant allergy symptoms affecting his eyes, nose and 
skin.  He noted considerable amount of congestion during his 
allergy attacks and in addition had congestion at night.  
There was no purulent discharge at this time.  He had mostly 
watery rhinitis, consistent with allergies.  Regarding the 
question of whether there was dyspnea at rest, the examiner 
stated that he had none and the question was not applicable.  
Regarding past treatment, he had had a septoplasty in the 
past and had been on Allegra and Flonase.  He has also 
received Prednisone for decreasing the congestion of the 
nasal cavity.  He noted that the Prednisone had done a lot of 
good for him, but could not take it all the time, since its 
use was only temporary.  Regarding whether he had chronic 
sinusitis, he did not have chronic sinusitis, but had bouts 
of acute sinusitis likely as a result of exacerbation of his 
allergies.  Again, he was noted to have allergy attacks every 
day in the fall, winter and spring, and during the summer his 
symptoms were not so bad.  He did not have the same amount of 
itchy eyes, runny nose or difficulty breathing.  Other 
symptoms noted included itchy eyes, skin swelling and 
sneezing, all of which was improved with medication.   He has 
not had incapacitating episodes requiring bedrest, but has 
had allergy symptoms requiring treatment by a physician in 
the past.  This included allergy medication and allergy 
shots.  

Physical examination included an anterior rhinoscopy.  Nares 
were present bilaterally.  There was a significant amount of 
boggy edema in the turbinates.  The septum appeared to be 
fairly straight, but due to the bogginess of the mucosa, of 
the inferior turbinates, there was some compromise in the 
airway.  Nasal obstruction was approximately 50 percent 
bilaterally due to congestion, but this of course varied 
depending on the allergy and depending on the physician of 
the patient.  There was no evidence of tenderness, purulent 
discharge or crusting seen at this time that would be 
referable to sinusitis.  

A recent CT scan performed in April 2003 by an outside 
facility showed no evidence of sinusitis at that time.  
Allergy test results were not available at this time.  He had 
an allergy consultation previously placed in the computer, 
but that has not facile.   

The diagnosis made in the August 2003 VA examination was 
allergic rhinitis.  All his symptomatology sounded very 
referable to allergic cause.  Especially since the veteran 
had previous allergy testing, which has been positive, the 
examiner would attribute most of his nasal difficulty to 
allergic response.  

Received in October 2003 were copies of medical records from 
1977, including the results of allergy testing done in May 
1977 showing positive results for a number of pollens and 
various other allergens.  The records also include a report 
dated in June 1977 discussing the results of the allergy 
testing and recommending avoidance of various foods and 
inhalants, as well as attempted immunization of certain 
unavoidable allergens with injections of extractions made 
from certain allergens.  A schedule of the injections shows 
doses from June through September of 1977.

A November 2003 VA follow up yielded the same history 
regarding treatment for allergies as shown in the June 2003 
VA treatment record.  Again, as in June 2003, the diagnosis 
was history of non allergic rhinitis according to local 
allergy workup.  

The report of a January 2004 VA examination included a review 
of records from the computer, although the claims file was 
not available.  The examination was for the purpose of 
ascertaining the current level of disability from the 
veteran's service connected allergic rhinitis.  The veteran 
was said to have had problems for several years with 
congestion and obstruction of his nasal cavity.  This has 
been present for approximately three or four years.  When he 
was 16 years old, he had a septoplasty for a deviated septum.  
He also complained of occasional nosebleeds, problems with 
sinusitis requiring bouts of antibiotics as well as allergic 
rhinitis.  He was unable to sleep in a supine position due to 
nasal obstruction and must sleep in a recliner.  He also 
noted strong history of allergies.  This was much worse when 
he was outside.  He also had a history of sporadic acute 
sinusitis which was most likely due to swelling and 
congestion in the nasal cavity.  He complained of much worse 
symptoms at night when he tried to lay down.  He had been 
previously treated with Allegra, Flonase and steroids to try 
to decrease the congestion of his nasal cavity.  He had not 
recently had any purulent discharge, fevers or any sinus 
tenderness.  

Physical examination revealed the nares to be patent 
bilaterally.  He had significant amount of edema in the 
inferior turbinates.  The septum appeared straight.  There 
was no purulent discharge.  The examiner estimated nasal 
obstruction close to 50 percent bilaterally from congestion.  
There was no evidence of tenderness.  He did have a CT scan 
at an outside facility in April 2003 which did not reveal any 
evidence of sinusitis.  He had previously been seen by the 
ENT doctors at the VA hospital and they diagnosed him with 
chronic nasal obstruction along with allergic rhinitis.  In 
summary this veteran was with very edematous nasal turbinates 
which caused obstruction, mostly in a supine position, 
causing him to sleep upright.  This was very bothersome to 
him.  He had previously been treated with steroids.  His 
current medications included lisinopril, hydrochlorothiazide, 
terozin, Ditropan, nortriptyline, atenolol and methocarbamol.  
He used over the counter nasal sprays, but his worse symptom 
was being unable to sleep at night due to nasal obstruction.  
Actually, the examination was also repeated in the supine 
position without much noticing change in the short period.  

VA treatment records from 2004 reflect treatment for various 
other disabilities, but records from April 2004 and May 2004 
continue to reflect the same diagnosis of history of non 
allergic rhinitis according to local allergy workup.  

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

The RO has evaluated the veteran's allergic rhinitis under 
Diagnostic Codes 6514 and 6522.  The Board will also consider 
other potentially applicable Diagnostic Codes.

Diagnostic Codes 6510 through 6514 are rated as follows: 
Under the General  Rating Formula for Sinusitis a 50 percent 
disability rating is warranted following radical surgery with 
chronic osteomyelitis, or; near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A 30 percent disability rating is warranted for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 10 percent disability 
rating is warranted for one or two incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 
noncompensable (zero percent) disability rating is warranted 
for sinusitis detected by X- ray only.  An incapacitating 
episode is defined in the note following Diagnostic Code 6510 
as one that requires bed rest and treatment by a physician. 
See 38 C.F.R. § 4.97, Diagnostic Code 6510 (2005).

Under Diagnostic Code 6522 [allergic or vasomotor rhinitis], 
a 30 percent disability rating is warranted for allergic or 
vasomotor rhinitis with polyps.  A 10 percent disability 
rating is warranted for allergic or vasomotor rhinitis 
without polyps, but with greater than 50-percent obstruction 
of nasal passage on both sides or complete obstruction on one 
side.  See 38 C.F.R. § 4.97, Diagnostic Code 6522 (2005).

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against an initial 
evaluation in excess of 10 percent disabling for allergic 
rhinitis.  The evidence does not reflect that the veteran's 
rhinitis has caused polyps; this is not shown in the most 
recent VA examination of January 2004, earlier VA 
examinations or elsewhere in the records.  Thus, the evidence 
does not warrant a higher rating under Diagnostic Code 6522.  
There is also no evidence shown in the VA examinations or 
elsewhere in the records of three or more incapacitating 
episodes per year of sinusitis requiring prolonged (lasting 
four to six weeks) antibiotic treatment, or; more than six 
non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  Thus, a 30 percent rating is not warranted under 
Diagnostic Code 6514.   

The evidence overall reflects that the veteran takes ongoing 
medication to control his symptoms.  The symptoms are shown 
on the most recent VA examination to primarily include 
congestion and obstruction of his nasal cavity, causing sleep 
problems, and occasional bouts of sinusitis requiring 
antibiotic treatment, although the record reflects no such 
sinusitis in a number of years.  

There is no evidence that the veteran has granulomatous 
rhinitis, nor bacterial rhinitis with rhinoscleroma, thus the 
Diagnostic Codes 6523 and 6524, which allow for greater than 
10 percent rating are not for application.  Nor has the 
veteran suffered loss of part of his nose or has scars 
exposing both nasal passages, thus a higher rating under 
Diagnostic Code  6504 is not for application.  He is already 
at the maximum rating under Diagnostic Code 6502 for deviated 
septum.

In sum, the evidence reflects that the veteran's symptoms 
more closely resemble the criteria contemplated by a 10 
percent rating under the applicable Diagnostic Code.  The 
preponderance of the evidence is against a higher rating, so 
consideration of reasonable doubt is not for application in 
this case.  

Extraschedular Consideration

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, 
consideration of an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively 
to the service-connected disability or disabilities may is 
made. The governing norm in an exceptional case is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R § 3.321(b)(1) 
(2005).  In this case, the rating schedule is not inadequate 
for evaluating the veteran's rhinitis disability.  In 
addition, it has not been shown that the rhinitis disability 
has required frequent periods of hospitalization or has 
produced marked interference with the veteran's employment.  
The veteran is shown to be retired with numerous other 
medical conditions.  For these reasons, an extraschedular 
rating is not warranted.


ORDER

An initial rating in excess of 10 percent for allergic 
rhinitis is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


